Title: From Benjamin Franklin to Joseph Galloway, 25 April 1757
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
N York, April 25. 1757

The List of Servants is come to hand. I suppose ’tis as compleat as it could at present be made, but it has many Blanks in it. I purpose to talk with my Lord upon it to day, as well as upon the Affair of the Indian Trade Bill, which I have always had much at heart; and shall let you know the Result.
We are still waiting for my Lord’s Dispatches, and still uncertain when we shall have them. ’Tis an uneasy Situation; but we must have Patience.
   A Fleet of Transports is forming here for the Expedition, and the Embargo continues. No fresh News from England; except that by a Vessel into New-England, which brings Papers to the 28th of February, it is said there is an Account that the Admirals were on board, but the Fleet not sail’d.
With great Respect and Esteem I am, Dear Sir, Your affectionate humble Servant
B Franklin
Mr. Galloway

 Endorsed: April 25. 1757 B. Franklin’s Letter
